l)ISMISS: Opinion issued December 10, 2012




                                               in The
                                   Qtiitrt uf _qq.irati
                          .fift1! Jitrirt uf Lrxa at Jattas
                                        No. 05-11-01280-CV


                                  IN RE: DAVID SCOT LYND


                        On Appeal from the 162nd Judicial District Court
                                     1)allas County, Texas
                             Trial Court Cause No. I)C-10-06759


                              MEMORANDUM OPINION
                            Beibre Justices Moseley, Francis. and Lang
                                     Opinion By Justice Lang

        By letter dated October 24, 2012, the Court questioned its jurisdiction over this appeal.

Specifically, it appears the notice of appeal is untimely.       We instructed appellant to file a

jurisdictional brief within ten days explaining how this Court has jurisdiction and gave appellee an

opportunity to file a responsive brief On November 13. 2012. appellant filed a motion for an

extension of time and dismissal of jurisdictional brief request. We treat appellant’s motion as a

jurisdictional brief.

        A notice of appeal is due thirty days after the date the judgment is signed. TEx, R. App. P.

26. 1. If a party timely files a post-judgment motion extending the appellate timetable, the notice of

appeal is due ninety days after the date the judgment is signed. See TEx. R. APr. P.26.1(a). An

extension of time may be granted if an appellant files a notice of appeal within fifteen days of the
deadline and files a motion complying with rule of appellate procedure 10.5(b). See TEx. R. APP.

P.26.3. Without a timely notice of appeal, this Court lacks jurisdiction. See Thx. R. APE. P.25.1.

        In his jurisdictional brief, appellant states:

                Appellant filed the original notice on 6-30-2011 with the request for findings
        of facts and conclusions of law. That notice had the original 6-8-2010 indigent
        affidavit attached. The subsequent notices were due to the clerk feeling that [the]
        affidavit was too old and must be redone.

The record before this Court does not support appellant’s claim. The request for findings offact and

conclusions oflaw does not include a notice ofappeal. Appellant also contends the time limit to file

a notice of appeal runs from the date of the judgment or an order on a motion for new trial.

Appellant’s assertion is incorrect Appellate timetables begin running only from the date the

judgment is signed. See Tex. R. App. P.26.1.

        Appellant contends he made a good faith effort to invoke this Court’s jurisdiction by

attempting to file the original affidavit of indigence. The trial court clerk refbsed to file it. He

contends we should consider his good faith attempt as a request for an extension of time. As

support, appellant cites to Jones v. Cliv of Houston. 976 S.W.2d 676 (Tex. 1998). In Jone.c, the

appellant did not file the perfecting instrument, an affidavit in lieu of bond, before the deadline or

a motion for extension within the fifteen-day grace period. The appellant did, however, file his

affidavit in lieu ofbond within the fifteen-day grace period. Id. at 677. The supreme court held that

the filing of the affidavit within the grace period implied a motion for extension. Id. The holding

in Jones is not applicable to this case. Appellant did not file the perfecting instrument, a notice of

appeal, within either ninety days ofthe date ofthe judgment or within the fifteen-day grace period.

       The trial court signed the judgment on May 24, 2011. Appellant filed a timely motion to

reconsider. Accordingly, the notice ofappeal was due on August 22,2011, ninety days from the date




                                                  —2—
the judement was sincd. Sec TEN. R. Ai’r. P. 26. 1(a). Appellant bled         a notice   of appeal   on


September 12, 2011. In his notice of appeal, appellant states that he is appealing the trial court’s

judgment dated June 14. 2011 The irial court signed an order on June 14, 20!! denying appellant’s

motion to reconsider. The judgment was signed on May 24, 2011 and that is the date from which

the appellate timetable runs. Appellant’s notice of appeal was tiled 21 days past the deadline.

Because appellant did not file a timely notice of appeal. this Court lacks jurisdiction. Accordingly,

we dismiss the appeal       TEN. R. APP. P. 42.3(a.




                                                      JGL          S. LNG’




11 1280F,P05




                                                —3—
                               Qtutrt uf Appizt1i
                        Fifth iatrirt nf xas at 1a11a

                                       JUDGMENT
IN RE: DAViD SCoT LYND                              Appeal from the I 62nd Judicial District Court
                                                    of Dallas County, Texas. (Tr.Ct.No. DC- 10-
No. 05-1 1-01280-CV                                 06750).
                                                    Opinion (Iclivered by Justice Lang, Justices
                                                    Moseley and Francis, participating.


       Based on the Court’s opinion of this date, the appeal is I)ISMISSEI).

       It is ORDERED that appellee, Craig Watkins, recover his costs ofthe appeal from appellant,
David Scot Lynd.



Judgment entered December 10, 2012.




                                                                S. LANG